REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 4, 12-13, 15 and 18 are allowed.
Claims 1, 12 and 18 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose in response to the corresponding user performing an activity with the distributed social mesh, generating a token for the corresponding user, wherein the token is a measure of value that is exchangeable with other entities, and wherein the activity includes accessing the platform to access the distributed social mesh or providing content to add to the corresponding user’s corresponding blockchain.
It is noted that the closest prior art, Hazy et al. (US 20210042854, Feb. 11, 2021) shows the first user device and additional user devices Belong to and form a communications network, the communications network mesh network that enables and facilitates various aspects of the functionality of the system.
It is noted that the closest prior art, Snibbe (US 10755487, Aug. 25, 2020), Shows the augmented reality device perform the operations of collecting and analyzing the sensory data to determine that a viewed object in a scene is a person and then sending a request to the social networking system to determine whether the person is a user of the social networking system and to retrieve additional data about the user from the social networking system.
However, Hazy et al. and Snibbe fails to disclose or render obvious the above underlined limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IQBAL ZAIDI/Primary Examiner, Art Unit 2464